Citation Nr: 1438417	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating for an anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD) and depressive disorder NOS, in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In October 2011, the Veteran testified at a Decision Review Officer (DRO) hearing before a DRO.  Additionally, in June 2012, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a June 2012 travel board hearing, the Veteran testified that he received treatment for his anxiety disorder, and had a medical examination, at the Manchester Regional VA Medical Center.  These records have not been associated with the Veteran's claims file.  A remand is necessary to obtain these treatment records and associate them with the Veteran's file.

Additionally, the Veteran testified that the VA physician that he saw, Dr. Valdez, recommended that he go see either a psychiatrist or counselor.  He testified that during that examination, the Veteran told the physician he was having problems with his anxiety disorder symptoms including a "road rage" incident where he became very angry and almost violent with another driver as well as suicidal ideations.  As there is evidence that the Veteran's symptoms have worsened, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's anxiety disorder. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his anxiety disorder, to include treatment reports from the Manchester Regional VA Medical Center.  All requests for records and responses must be associated with the claims folder.

2. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected anxiety disorder.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to prepare a report which fully discusses his symptomatology as related to the diagnostic criteria for an anxiety disorder.  The examiner is requested to respond to the following:

a. Assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's anxiety disorder.

b. In forming the requested opinion, the examiner is asked to review and discuss the lay statements of the Veteran during his October 2011 DRO hearing, during his June 2012 travel board hearing, and the medical evidence of record.

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



